Title: To Benjamin Franklin from Edward Bridgen, 17 September 1779
From: Bridgen, Edward
To: Franklin, Benjamin


Dear Sir
Sepr 17 1779
I have sent to the care of our good Monsieur Genet 2 Samples of Metal intended for the Current Coin, where they are doubtless much wanted and yield an immense profit to the Govermt.
I hereby engage to deliver at the port of London as fine in quality and of the Same Size and weight as those samples any quantity at 14 d Sterling per pound weight—Package, Cartage and other Incidental expences to be paid by the purchaser. Peices of half the weight or double the weight may be had on the same Terms and all of the best Copper. These peices are ⅓ of an Ounce and may well pass for the Same value as half pence do in England. I beg to know your sentiments as soon as possible otherways the proprietor must make his offer to another quarter here.
If a Die is wanting that may also be procured here with the necessary implements for working the Same. In that case proper drawings must be furnished but I think it would not be so prudent to have the execution here.
As it will be a ready Money Article upon the delivery of the Metal the Cash or good Bills at 2 Usa should be provided and if the proposal be accepted I wish to know your opinion how much may be wanted.
May your most valuable life be preserv’d to Nestorian age or as long as you can be happy in yourself and can contribute to the felicity of Mankind is the sincere wish of my Dr Sir Yr: faithful & affect.
Edwd: Bridgen
 
Notation: Edw Bridgen 17 7bre 1779.
